            Case 8:17-cr-00258-PX Document 33 Filed 07/23/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *

               v.                                 *           Criminal No. PX-17-258

JONATHAN BENNETT                                  *

                       *     *    *     *     *       *   *    *     *    *

   OPPOSITION TO GOVERNMENT’S MOTION TO CONTINUE VOSR HEARING

       Defendant Jonathan Bennett, through undersigned counsel, respectfully opposes the

Government’s. Mr. Bennett states as follows:

       1.      On October 18, 2011, in the Northern District of West Virginia, Mr. Bennett was

sentenced to 30 months’ incarceration and 72 months’ supervised release, for distribution of

cocaine base. It was recommended at this time that Mr. Bennett participate in a drug abuse

treatment program while at the Bureau of Prisons (“BOP”).

       2.      On February 11, 2016, in the Northern District of West Virginia, Mr. Bennett was

found to have violated his supervised release by failing to report to his probation officer and was

sentenced to less than one month, time served, and 71 months of supervised release to follow.

       3.      Between 2018 and mid-2019, Mr. Bennett is alleged to have violated probation

several times for technical violations to include: leaving the jurisdiction without permission to pay

child support, receiving speeding tickets, leaving the jurisdiction to visit his daughter who resides

in West Virginia, and leaving the jurisdiction for work with his small business, Bennett Builders

and Construction. See ECF No. 7. Many of the violations charged result from the same incident.

       4.      On October 23, 2020, Mr. Bennett was charged with distribution in Berkeley

County, West Virginia, in case number CC-02-2020-F-262. This case dates back to alleged




                                                  1
             Case 8:17-cr-00258-PX Document 33 Filed 07/23/21 Page 2 of 4



conduct from 2018 to 2019. Mr. Bennett was released in this matter. Mr. Bennett was continued

on supervision.

       5.       On November 19, 2020, U.S. Probation filed a consent Request to Modify

Conditions of Supervision to include a 90-day residence restriction, to include several exceptions,

including work authorization. ECF No. 6. Mr. Bennett agreed to the modification.

       6.       On December 4, 2020, Mr. Bennett was charged in Washington County, Maryland,

with possession of a firearm in case number C-21-CR-20-000589. This case remains in

warrant/detainer status as Mr. Bennett has been continuously detained since December 27, 2020.1

       7.       On December 15, 2020, U.S. Probation filed its Petition requesting that the court

issue a warrant.

       8.       Mr. Bennett’s supervision is set to expire on October 13, 2022.

       9.       Mr. Bennett is charged with violating supervised release. A number of the

violations are technical violations, while the remaining violations are for violations that include

pending state charges. See ECF No. 7 (Petition on Supervised Release). A detention hearing in this

matter was held on April 12, 2021, and the Court entered an Order of Detention (ECF No. 19).

       10.      At the detention hearing, counsel explained Mr. Bennett suffers from Guillain Barre

Syndrome (“GBS”). Prior to his arrest, Mr. Bennett was under the care of University of Maryland

Medical Center (“UMMC”) physicians, monitoring his GBS. Indeed, upon making a records

request of Mr. Bennett’s care team, over 3,000 pages detailing Mr. Bennett’s GBS, care, and



1
  Mr. Bennett was arrested on December 27, 2020, in case 19-M02M-02295-CC, in Berkeley
County, WV. This matter stems from an alleged domestic incident occurring in 2019. The charge
was dismissed and Mr. Bennett was released to USMS custody on or about March 1, 2021. He
has been held at the CDF since being transported to Baltimore, MD on or about March 26, 2021.
Inexplicably, the government has been unable to justify why Mr. Bennett’s initial appearance on
this matter did not occur until weeks later on April 7, 2021, despite Mr. Bennett being detained at
the CDF.

                                                 2
               Case 8:17-cr-00258-PX Document 33 Filed 07/23/21 Page 3 of 4



history were returned. For this purpose, counsel attached a small excerpt detailing Mr. Bennett’s

acute GBS and hypertrophic cardiomyopathy diagnoses. See ECF No. 23, Exhibit 1.

         11.      GBS is “a rare disorder in which your body's immune system attacks your nerves.”

See             https://www.mayoclinic.org/diseases-conditions/guillain-barre-syndrome/symptoms-

causes/syc-20362793. GBS is associated with many viral infections and indeed, Mr. Bennett’s

severe GBS experienced in 2017 was thought to have been brought on by a viral infection. See

Exhibit 1, p.2. Indeed, there have been sufficient cases to date demonstrating an association, if not

a triggering, of GBS and COVID-19 infections.2

         12.      Additionally, Mr. Bennett is one of the people the CDC and leading public health

experts have noted is “at increased risk of getting sick and dying from COVID-19” due to “long-

standing systemic health and social inequities” people like Mr. Bennett experience.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. Detention facilities generally pose higher risk of exposure to the coronavirus

because of the nature of their operations.

         13.      Further delay in this case exposes Mr. Bennett to continued danger of contracting

COVID-19.

         14.      Mr. Bennett’s case has been continued once before in early May, 2021, upon

government request. ECF. Nos. 20-21. Mr. Bennett wishes to resolve the VOSR without further

delay.




2
 See Abu-Rumeileh S, Abdelhak A, Foschi M, Tumani H, Otto M., Guillain-Barré syndrome
spectrum associated with COVID-19: an up-to-date systematic review of 73 cases, J. Neurol.
1133-1170 (2021); see also Sedaghat Z, Karimi N., Guillain Barre syndrome associated with
COVID-19 infection: A case report, J. Clin. Neurosci., 233-235 (2020); see Umapathi T. Does
COVID-19 cause axonal GBS?, J. Clin. Neurosci. (2020).

                                                  3
           Case 8:17-cr-00258-PX Document 33 Filed 07/23/21 Page 4 of 4



                                            Conclusion

       For the foregoing reasons, Mr. Bennett respectfully requests that this Court deny the

government’s motion to continue the scheduled VOSR and to continue with the in-person hearing

on July 27, 2021. Alternatively, Mr. Bennett requests that this Court order his release from pretrial

detention with appropriate conditions, including a third party custodian and a residence restriction

as he awaits resolution of the pending violations.



                                              Respectfully submitted,

                                              JAMES WYDA
                                              Federal Public Defender

                                                           /s/
                                              ROSANA CHAVEZ, #808039
                                              Assistant Federal Public Defender
                                              6411 Ivy Lane, Suite 710
                                              Greenbelt, MD 20770-4510
                                              (301) 344-0600
                                              (301) 344-0019 (fax)
                                              Email: rosana_chavez@fd.org




                                                 4
